         Case 1:18-cr-00340-LGS Document 360 Filed 07/16/20 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 16, 2020

BY ECF AND EMAIL
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
       Re:     United States v. Sohrab Sharma, 18 Cr. 340 (LGS)
Dear Judge Schofield:
    The Government and counsel for defendant Sohrab Sharma respectfully submit this letter in
connection with the Court’s July 13, 2020 Order (Dkt. 359) directing the parties to promptly
schedule a change of plea hearing with the Magistrate Judge on duty. Sharma is currently
scheduled to plead guilty before the Honorable Robert W. Lehrburger, United States Magistrate
Judge, on July 17, 2020 at 12 p.m., and wishes to appear at the plea hearing remotely. For the
reasons set forth below, the parties respectfully request that the Court enter the attached order
allowing Sharma’s plea proceeding to proceed remotely.

         Pursuant to Section 15002 et seq. of the Coronavirus Aid, Relief, and Economic Securities
Act (“CARES Act”), plea proceedings may proceed by video teleconference, or telephone
conference if video teleconferencing is not reasonably available, with the consent of the defendant
and a finding by the district court judge that further delay of the proceeding will result in serious
harm to the interests of justice. See H.R. 748, Section 15002 et seq., P.L. 116-136, signed into law
on March 27, 2020 (noting that if “the district judge in a particular case finds for specific reasons
that the plea . . . in that case cannot be further delayed without serious harm to the interests of
justice, the plea . . . may be conducted by video teleconference, or by telephone conference if video
teleconferencing is not reasonably available”); see also Southern District of New York Amended
Standing Order, 20 MC 176, June 24, 2020.

        The parties jointly agree and respectfully submit that the victims’ interest in advancing
their ability to obtain a restitution order and the Government’s interest in advancing its ability to
forfeit seized assets are “specific reasons,” within the meaning of Section 15002 et seq. of the
CARES Act, sufficient to proceed with a video teleconference or telephone conference for
Sharma’s change of plea proceeding. The parties agree that, as a result, the plea proceeding in this
case cannot be further delayed without serious harm to the interests of justice and should proceed
remotely. Sharma, who resides in Florida, has conveyed that he is pre-diabetic and has high
cholesterol and asthma and is concerned about possible COVID-19 complications, and requests a
remote plea proceeding due to the risk to him and the public that his travel by airplane would pose
during the coronavirus COVID-19 pandemic. In addition, the Government understands that Judge
         Case 1:18-cr-00340-LGS Document 360 Filed 07/16/20 Page 2 of 2

Honorable Lorna G. Schofield
July 16, 2020
Page 2 of 2

Lehrburger will hear the defendant’s plea by telephone conference because videoconferencing is
not reasonably available. 1

   Accordingly, the parties respectfully request that the Court enter the attached order allowing
Sharma’s plea proceeding to proceed remotely by telephone conference pursuant to the CARES
Act.

                                                    Respectfully submitted,
                                                    ILAN T. GRAFF
                                                    Attorney for the United States
                                                    Acting Under 28 U.S.C. § 515
                                              By:      /s/Negar Tekeei                        .
                                                    Negar Tekeei / Samson Enzer / Daniel Loss
                                                    Assistant United States Attorneys
                                                    (212) 637-2482 / -2342 / -6527
cc: All counsel (via ECF)




1
  The Government understands, from the Magistrate Court Office, that video is reserved for new
presentments and matters that have been scheduled with the Metropolitan Correctional Center and
the Metropolitan Detention Center, and that, in such instances, only the judge and the defendant
would have access to video while all other participants would participate by telephone conference.
